Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 63-66 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boratav et al. (US 20060242994 A1) referred to as Boratav herein after and further in view of Gaylo et al. (US 20110100057 A1) referred to as Gaylo herein after.
	Regarding claims 63, Boratav discloses an overflow trough, or wedge, (10) having a pair of inclined surface portions converging along a downstream direction to form a root of the wedge (Fig. 1)
And edge directors (12) with projecting edge portions which intersect the forming portions of the trough [0011].
Wherein the edge directors are a cast refractory [0045], or machined of a single piece of refractory [0054].
Boratav fails to disclose a heating device positioned within the interior of the cavity.

Gaylo discloses heating elements may be disposed within the edge director web portions, or bottom portions to heat the edge directors [0029].
It would be obvious to one of ordinary skill in the art to modify the edge directors of Boratav with heating elements to heat the edge directors as taught by Gaylo.
Regarding claim 64, the specification has not limited cement to a specific composition.  Cement given its plain meaning is a broad term used for mixtures of inorganic substances and/or binders thus the refractory material of [0045]/[0054].
Regarding claims 65-66, Boratav discloses the edge directors may include a high content alumina material such as “Saffil RTM” which has an alumina content of 95-97%
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Claims 67-80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boratav and Gaylo as applied above and further in view of Overman (US 3506429) referred to as Overman herein after.
Regarding claims 67-70, The combined teachings of Boratav and Gaylo disclose heating elements in a portion of the edge director however Boratav and Gaylo fail to disclose the structure and placement of the heating elements.
In analogous are of forming sheet glass via the overflow downdraw process, Overman discloses providing thermal control of the glass at the root portion via coil windings (30) within alumina refectory (16) wherein each of the plurality of coils of wire comprises windings that are wound about a 
Where Gaylo discloses embedding heating elements within the edge directors it would be obvious to one of ordinary skill in the art to modify the edge directors of Gaylo with the coil heating elements Of Overman with the motivation the heating elements of Overman are suitable for heating the root of an overflow downdraw system and embedding in a refractory.
Furthermore MPEP 2144.04 states rearrangement of parts is obvious to one skilled in the art thus it would be obvious to rearrange the coils within the edge director to achieve desired heating of the glass or control of heating as predicted by Gaylo and Overman.
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Regarding claim 76, Boratav discloses an overflow trough, or wedge, (10) having a pair of inclined surface portions converging along a downstream direction to form a root of the wedge (Fig. 1)
And edge directors (12) with projecting edge portions which intersect the forming portions of the trough [0011].
Wherein the edge directors are a cast refractory [0045], or machined of a single piece of refractory [0054].
Boratav fails to disclose a heating device positioned within the interior of the cavity.
In an analogous art, Gaylo discloses an overflow wedge wherein edge directors intersect with the root of the wedge.
Gaylo discloses heating elements may be disposed within the edge director web portions, or bottom portions to heat the edge directors [0029].

Regarding claim 64, the specification has not limited cement to a specific composition.  Cement given its plain meaning is a broad term used for mixtures of inorganic substances and/or binders thus the refractory material of [0045]/[0054].
Regarding claims 65-66, Boratav discloses the edge directors may include a high content alumina material such as “Saffil RTM” which has an alumina content of 95-97%
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).
The combined teachings of Boratav and Gaylo disclose heating elements in a portion of the edge director however Boratav and Gaylo fail to disclose the structure and placement of the heating elements.
In analogous are of forming sheet glass via the overflow downdraw process, Overman discloses providing thermal control of the glass at the root portion via coil windings (30) within alumina refectory (16) wherein each of the plurality of coils of wire comprises windings that are wound about a corresponding linear coil axis extending in the downstream direction (See Fig 1-5), in order to provide improved electrically powered control over the heating at the root (Col 2; line 60-Col 3line 6).
Where Gaylo discloses embedding heating elements within the edge directors it would be obvious to one of ordinary skill in the art to modify the edge directors of Gaylo with the coil heating elements Of Overman with the motivation the heating elements of Overman are suitable for heating the root of an overflow downdraw system and embedding in a refractory.


Further regarding claim 71-77-80 It would be obvious to arrange the heating coil of Overman within the edge director of Gaylo and Boratav to yield the predictable result of supplying heating to the edge director in necessary locations in an overflow downdraw apparatus. 
"A person of ordinary skill has good reason to pursue the known option within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR int'l Co. v. Teleflex Inc., 127 S.Ct. 1727,82 USPQ2d 1385 (2007). 
"The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results." KSR Int'l Co. v. Teleflex Inc., 127 S.Ct. 1727, 82 USPQ2d 1385 (2007).

The combination of known heating coils as taught by overman, embedded in edge directors taught by Boratav and Gaylo for heating of the edge director at desired locations would be predictable to one skilled in the art and within good reason for one of ordinary skill in the art to pursue with the teachings discussed above.
Again MPEP 2144.04 states rearrangement of parts is obvious to one skilled in the art
In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).

Absent any unexpected results it would be obvious to one of ordinary skill in the art to rearrange the heating coils within the edge directors where Gaylo discloses providing the edge directors within the edge directors is obvious as discussed above.


Regarding claims 81-84, the specification has not limited cement to a specific composition.  Cement given its plain meaning is a broad term used for mixtures of inorganic substances and/or binders thus the refractory material of [0045]/[0054]. Boratav discloses the edge directors may include a high content alumina material such as “Saffil RTM” which has an alumina content of 95-97%
Overlapping ranges are prima facie evidence of obviousness. It would have been obvious to one having ordinary skill in the art to have selected the portion of [Sudo's temperature range] that corresponds to the claimed range. In re Malagari, 184 USPQ 549 (CCPA 1974).

Response to Arguments
Applicant’s arguments with respect to claim(s) 41-62 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4332602 A heating coils 133, embedded in “edges” thus edge director” intersecting with wedge shape
US 6457330 B1 heater coils 48 embedded in edge of wedge shape, claims not limited to overflow downdraw
US 3256082 A heating coils in cast sections
US 3420938 A heating coils encased in ceramic
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JODI COHEN FRANKLIN whose telephone number is (571)270-3966. The examiner can normally be reached Monday-Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindelang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 

JODI COHEN FRANKLIN
Primary Examiner
Art Unit 1741



/JODI C FRANKLIN/Primary Examiner, Art Unit 1741